DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-29 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21
It is unclear what constitutes “about 10−6 Gauss” and “about 10−21 Gauss”.  For example, it is unclear whether “about 10−6 Gauss” includes 10−5 Gauss.  The dividing boundary between “about 10−6 Gauss” and “not about 10−6 Gauss” is unknown.
The phrase “which will regulate the flow of dark energy” is confusing.  For example, it is unclear what constitutes “dark energy”.  One would need to know what “dark energy” constitutes in order to know whether “dark energy” is being regulated.


Claim 26
The phrase “the coil arrangement” lacks proper antecedent basis.  It is unclear whether this “coil arrangement” is to the “external conductive coil arrangement” previously mentioned in claim 21 or some other coil arrangement.
Claim 28
It is unclear what constitutes “about 10−10 Gauss” and “about 10−15 Gauss”.  For example, it is unclear whether “about 10−10 Gauss” includes 10−9 Gauss.  The dividing boundary between “about 10−10 Gauss” and “not about 10−10 Gauss” is unknown.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) as failing to comply with both the written description requirement and the enablement requirement.
	The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention (i.e., failing to provide an enabling disclosure).	

	There is no reputable evidence of record to support the assertion that the present invention involves nuclear fusion.  Nor is there evidence that claims of excess heat and generating energy are valid and reproducible.  Nor is there evidence that the invention is capable of operating as indicated, or capable of providing a useful output.
	The disclosure and claims are directed to generating nuclear fusion reactions.  For example, note “using controlled thermonuclear fusion”, “particulate masses to be fused”, “the deuterons and/or protons fuse, yielding helium and energy”, “masses to fuse as they overcome electrostatic repulsion”, and “induce or cajole deuterium and/or protons to fuse” in claim 21.  Also note Applicant’s published application at the abstract (“derive fusion energy”) and at specification paragraphs [0113] and [0116].
	As best understood, a very gradual buildup of plasma within the interstices of a metal (e.g., platinum) is produced by exposing the metal to an electric current and to electromagnetic fields (magnetic resonance energies) provided by a triple-axis magnetic coil system.  A Jacobson Resonance equation (mc2= BvLq) is relied upon to somehow convert electromagnetic oscillations to mechanical vibrations, which mechanically vibrate the target masses (e.g., protons and deuterium ions) in resonance in the plasma state contained within the interstices of the cathodic metal.  The oscillating ions are somehow cajoled into moving closer together until the gravitational attraction overcomes the quantum barrier, which allows for quantum tunneling, which leads to nuclear fusion.  Weak magnetic flux densities (e.g., 10-6 to 10-21 Gauss) are used to result in the alleged nuclear fusion.  
	Apparently the invention tries to confine free protons and deuterons into a small space, and then magnetic resonance energy somehow causes them to come close enough together to achieve nuclear fusion.
	The alleged invention is considered as based on a low energy nuclear reaction (“LENR”) concept, also known as “cold fusion”.  Applicant’s relied upon low energy employs very weak magnetic flux densities of 10-6 to 10-21 Gauss.  The LENR concept relies on using low energies/temperatures to produce a nuclear fusion reaction.  This LENR concept can rely on (like Applicant) concentrating deuterium into a crystal lattice to generate nuclear fusion.  Thus, as best understood, Applicant's invention is just a variation of other unproven low energy fusion concepts.  However, as evidenced by the references of record, in the broad scientific community it is generally assessed that reactions using deuterons and/or protons (in the manner disclosed) do not give rise to nuclear fusion.
	The alleged invention is considered as based on the "cold fusion” concept, or low energy nuclear reaction “LENR” concept, first set forth by Pons and Fleischmann (“Pons”).  This concept relies on the incorporation of deuterium into a crystal lattice.  See Braaten, "Ridiculously easy test yields claim of energy triumph," The Washington Times, p. A5, March 24, 1989.  The Pons concept was discussed by Huizenga in "Cold Fusion: The Scientific Fiasco of the Century" 1993.  
	While Pons relied on electrolysis of heavy water to incorporate deuterium into the crystal lattice, it was also known that as a variation, the deuterium could similarly be incorporated into the crystal lattice by bringing the crystal into contact with deuterium gas. Thus, as best understood, Applicant's invention is just a variation of the cold fusion concept set forth by Pons.  Pons’ LENR concept could not be repeatedly successfully reproduced at will.  The mainstream scientific community concluded that Pons did not meet the enablement requirement.
Applicant’s attention is directed to a more recent (2019) article by Berlinguette ("Revisiting the cold case of cold fusion", Nature 2019).  This article describes the results of several different LENR experiments, including (like Applicant) the deuterium loading of a palladium lattice.  However, Berlinguette notes that their multiyear research regarding LENR found no evidence of anomalous effects.  Rather, Berlinguette indicates that known fusion processes require particle energies greater than 2 KeV, corresponding to temperatures above 20 million degrees kelvin.  Berlinguette also implies that use of Coulomb barrier screening (which Applicant apparently relies upon) would not be sufficient to allow for nuclear fusion at Applicant’s low energy/ temperatures.  The Berlinguette findings were the result of a major (4 year; 30 person team) research project funded by Google.
The Office of the ASD(R&E) presented a Briefing on Low-Energy Nuclear Reactions (LENR) to the House Committee on Armed Services in 2016.  Here is a summary (from page 25) of the Briefing:
After almost 30 years, the same issues are still present with cold fusion or LENR claims 
Interesting anomalous effects exist that are difficult to reproduce and control 
Lack of theoretical understanding for the underlying processes 
Lack of independent testing and substantiation   
It ls premature to invest heavily in LENR research due to the status of knowledge, reproducible evidence, and technology currently available.

Also note the cited articles by Nagel, Lindstrom, and Berkovich.  Nagel (2018) indicates that LENR experiments still lack reproducibility.  Factors may include equipment, protocols, and the materials being used in the experiments.  For example, materials can be highly variable in both composition (e.g., what atoms are actually therein) and structure (e.g., how these atoms are arranged).  Lindstrom (2017) indicates that workers are unable to duplicate publicized LENR work, and that research therein has nearly stopped.  Berkovich indicates that LENR contradicts “the existing body of knowledge in the atomic physics” (page 8) and is irreproducible.
	Furthermore, it is unclear how the skilled artisan could measure whether there was success with regard to: “create a quantum tunnel and/or bridge between said particulate masses through a strong nuclear force carried by gluons” (claim 21); and “regulate the flow of dark energy”.  For example, the disclosure does not provide details on how one of ordinary skill in the art could determine whether or not the “flow of dark energy” was properly regulated.  Nor have humans yet been able to achieve “controlled thermonuclear fusion” (claim 21).
	As previously noted, the independent claim is directed to achieving nuclear fusion, and relies on “controlled thermonuclear fusion”.  The examiner contends that the specification does not teach the skilled artisan how to make and use the full scope of the claimed invention.  This is because the full scope of the claimed invention allows for a (cold) fusion reaction that occurs at an unreasonably low energy/temperature.  Note In re Wright, 999 F.2d 1557, 27 USPQ2d 1510 (Fed. Cir. 1993) and MPEP 2164.01 (a).  Federal Circuit precedent has shown that claims which are broad enough to encompass significant non-enabled subject matter will be found non-enabled.  For example, note Sitrick v. Dreamworks, LLC, 516 F.3d 993, 997-1000 (Fed. Cir. 2008), and Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1285 (Fed. Cir. 2007).  The examiner asserts that this is the current situation.  Thus, the claimed invention is deemed non enabling and inoperative. 
	The Federal Circuit has consistently ruled against LENR type of nuclear fusion.  Note In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000) and In re Dash, No. 04-1145, 118 Fed. Appx. 488 (Fed. Cir. Dec. 10, 2004), cert, denied, 126 S. Ct. 346 (2005).  The examiner is bound by the court’s rulings.  The prior art references cited in the Dash decision are herein incorporated by reference.
	There is no evidence of record that Appellant's invention involving LENR nuclear fusion is reproducible.  Rather, the concept of low temperature nuclear fusion (e.g., cold fusion) has been known since at least 1989 and there is still no evidence (which is accepted by the mainstream scientific community) of an operating cold fusion apparatus being readily reproducible wherever desired.  Such evidence would likely make national headlines.  “Reproducibility” must go beyond one's own lab.  One must produce a set of instructions (i.e., a recipe) that would enable anyone to produce the same results.  It is the Examiners’ position that an undue amount of experimentation would be required to produce an operative LENR nuclear fusion embodiment of Appellant's invention.  Also, even if the alleged nuclear fusion were somehow possible, it is unlikely to produce measurable and useful energy.  In the above-noted Dash decision, the CAFC stated "Given the scientific community's considerable doubt regarding the utility of ‘cold fusion’ processes, we hold that the examiner established a prima facie case of lack of utility and enablement."  The examiner asserts the scientific community's “considerable doubt” had not changed at the time the current application was filed.
	 The statute does not require independent verification or substantiation of a disclosure of an invention.  However, enablement is determined based on whether one of ordinary skill in the art can make and use the invention, and an independent verification or substantiation of a disclosure of an invention is merely one non-limiting example of how an Appellant may meet the statute.
	Persuasive arguments as to the adequacy of the disclosure and the patentability of the invention must unequivocally explicate both the controversial (cold fusion) physics in question, and how and the invention achieves it’s stated, and arguably incredible object (low energy/temperature nuclear fusion). 
	For the many reasons discussed herein and in prior parent Office Actions, Applicant's LENR disclosure is deemed non enabling and inoperative, and would not enable the skilled artisan to make and/or use the recited invention.  For reasons discussed above, the test of enablement was considered in the spirit of the Wands factors (MPEP 2164.01).
	This application claims an invention that contradicts known scientific principles.  An invention that is "inoperative" (i.e., it does not operate to produce the results claimed by applicant) is not a "useful" invention in the meaning of patent law (MPEP 2107.01).  That is, because the disclosed invention is inoperative it also lacks utility.

Claim Rejections - 35 USC § 101
Claims 21-29 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
The reasons the invention as disclosed is deemed inoperative are the same as the reasons set forth in the above 35 U.S.C. 112(a) rejection. 
Applicant at best has set forth what may be considered a concept or an object of scientific research.  However, it has been held that such does not present a utility within the meaning of 35 U.S.C. 101.  See Brenner v. Manson, 148 U.S.P.Q. 689.
Additionally, it is well established that when, like here, the utility of the claimed invention is based upon allegations that border on the incredible or allegations that would not be readily accepted by a substantial portion of the scientific community, sufficient substantiating evidence of operability must be submitted by Applicant.  Note In re Houghton, 167 U.S.P.Q. 687 (CCPA 1970); In re Ferens, 163 U.S.P.Q. 609 (CCPA 1969); Puharich v. Brenner, 162 U.S.P.Q. 136 (CA DC 1969); and In re Pottier, 152 U.S.P.Q. 407 (CCPA 1967).  The record establishes that one of ordinary skill in the art would doubt the operability of the claimed apparatus.

Additional Comments
This application is a continuation of parent application 15/806,687.  The examiner’s previous comments in the 35 U.S.C. 112(a) rejections, the 35 U.S.C. 101 rejections, and the “Response to Arguments” sections in the Office Actions in said parent application 15/806,687 are herein incorporated by reference.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information 
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878. 





/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646